Citation Nr: 1454318	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received with respect to a claim of service connection for a lumbar spine disability. 

2. Whether new and material evidence has been received with respect to a claim of service connection for a cervical spine disability.

3. Entitlement to service connection for bilateral hearing loss. 

4. Entitlement to service connection for tinnitus. 

5. Entitlement to service connection for high cholesterol. 

6. Entitlement to service connection for gastroesophageal reflux disease (GERD). 

7. Entitlement to service connection for a right hand disability. 

8. Entitlement to service connection for a left hand disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The veteran served on active military duty from February 1969 to September 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs Regional Office (RO) in Portland, Oregon. 

In March 2009, the RO denied claims of service connection for bilateral hearing loss, tinnitus and high cholesterol (as explained further below, claims of service connection for neck and back disabilities were also denied and the Veteran chose not to appeal that aspect of the decision). In April 2013, the RO denied claims of service connection for GERD, cervical and lumbar spine disabilities, and bilateral hand disabilities. 

In September 2014, the Veteran testified before the undersigned at a hearing. A copy of the transcript has been reviewed and is associated with the file. 

The issues of entitlement to service connection for cervical and lumbar spine disabilities, GERD, and bilateral hand disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In March 2009, the RO denied a claim of service connection for a lumbar spine disability; the Veteran did not include this issue on his June 2010 appeal form and the decision became final. 

2. The evidence received since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability and raises a reasonable possibility of substantiating the claim.

3. In March 2009, the RO denied a claim of service connection for a cervical spine disability; the Veteran did not include this issue on his June 2010 appeal form and the decision became final. 

4. The evidence received since the March 2009 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a cervical spine disability and raises a reasonable possibility of substantiating the claim. 

5. Resolving doubt in the Veteran's favor, bilateral hearing loss is related to service. 

6. Resolving doubt in the Veteran's favor, tinnitus is related to service. 

7. High cholesterol is not a disability for VA compensation purposes. 



CONCLUSIONS OF LAW

1. The March 2009 RO decision that denied entitlement to service connection for a lumbar spine disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2014). 

2. Evidence received since the March 2009 RO denying service connection for a lumbar spine disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3. The March 2009 RO decision that denied entitlement to service connection for a cervical spine disability is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2014). 

4. Evidence received since the March 2009 RO denying service connection for a cervical spine disability is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014). 

5. The criteria for the establishment of service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

6. The criteria for the establishment of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1154(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 

7. Criteria for service connection for high cholesterol have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In an August 2008 letter the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014) and 38 C.F.R. § 3.159(b) (2014). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. Also in that letter, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4). VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2014). Service treatment records have been associated with the claims file. All identified and relevant medical records have been secured. 

The Veteran did not receive an examination for the claim of service connection for high cholesterol. A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components. 38 C.F.R. § 3.159(c)(4)(i) (2014). These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service; and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability. 38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2014). Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service. 38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2014). 

The Veteran was not provided a VA medical examination for high cholesterol because, as explained further below, this claim is being denied as a matter of law. There is also no credible indication of this disability in service or credible evidence establishing that an event, injury, or disease occurred in service resulting in this disability. 38 C.F.R. § 3.159(c)(4)(i). The components needed to trigger an examination are not met. Id. 

For these reasons, the Board finds that a VA examination is not necessary for this claim. VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that VA personnel who chair a hearing fulfill two duties to comply with the above the regulation. These duties consist of: the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. Here, during the September 2014 Board hearing, the undersigned described the issues on appeal, explained what is considered a disability for VA purposes and suggested the evidence needed to substantiate service connection. (See Transcript, p 12.) Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing. The Board finds the duties to notify and assist have been met. 

New and Material Evidence 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A claim which has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108 (West 2002), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record. Id. 

Cervical Spine

In August 2006, the Veteran filed a claim for peripheral neuropathy caused by  exposure to Agent Orange; specifically he claimed and numbness of the neck.  In December 2006, the RO denied the claim of service connection. That same month, the Veteran submitted a statement explaining that three and a half years earlier he started experiencing pain in neck. This spread to other places in his body. In January 2007, the RO sent him a letter asking if this was a new claim (which was the RO's assumption) or if this statement was in supporting of his active claim. The Veteran did not respond.  In July 2007, the RO again denied service connection for a neck disability. 

In May 2008, the Veteran filed a claim of service connection for diabetes mellitus. In July 2008, he filed a petition to reopen his claim of service connection for peripheral neuropathy. In March 2009, the RO denied claims of service connection for diabetes mellitus and peripheral neuropathy of the neck (among other claims). 

The Veteran filed notice of disagreement initially with this decision, but after the statement of the case was issued, he excluded this issue from his substantive appea. Service connection for diabetes mellitus was granted in May 2010, at the same time the statement of the case was issued. The Veteran chose not to perfect an appeal regarding the March 2009 RO decision (see June 2010 appeal, where he specifically listed other issues that he wanted to appeal and did not list a cervical spine disability). 

The evidence before VA at the time of the prior final decision in July 2007 consisted of service treatment records, statements of the Veteran, and private records. Service treatment records do not show complaints, treatment, or diagnoses for a neck or cervical spine condition (See, for example, February 1969 report of medical examination (RME), February 1969 report of medical history (RMH), and September 1970 RME). 

Private records show that in December 2004, the Veteran went to Dr. G.G. regarding neck pain. "Over last three months he has had an increasing amount of neck pain . . ." A record from later that month showed that an X-ray showed degenerative changes. In April 2006, Dr. G.G. saw the Veteran for chronic pain management related to arthritis of the neck; cervical spine treatment was also noted in September 2006 and May 2007. In August 2007 and February 2008, Dr. G.G. diagnosed degenerative disc disease of the cervical spine. 

In September 2008, the Veteran was evaluated for diabetes mellitus at a VA examination; the examiner found the Veteran did not have peripheral neuropathy. She noted that most of the places the Veteran stated he had pain were not consistent with diabetic peripheral neuropathy in any way; they were more likely to be skeletal in nature. 

Evidence received after the March 2009 decision includes the Veteran's August 2012 claim to reopen his claim of service connection for a neck disability. Also in September 2012, the Veteran submitted a medical treatise article supporting his assertion (see May 2013 notice of disagreement) that there is a link between his service-connected diabetes and musculoskeletal disabilities. In a January 2013 VA examination report, the examiner noted a diagnosis of cervical degenerative disc disease in about 2004. A negative opinion regarding this disability was provided, but the examiner did not consider secondary aggravation (see remand below). 

Here, the Board finds that the September 2012 article triggers VA's duty to provide an examination and a fully explanatory opinion; it raises a reasonable possibility of substantiating the claim. In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. See Shade, 24 Vet. App. at 117. The claim of service connection for a cervical spine disability is reopened. 

Lumbar Spine

The procedural history for the lumbar spine is similar to that of the cervical spine disability (see above). 

A key difference between the two claims is that prior to the last final denial, there was no diagnosis for the lumbar spine. After the denial, in June 2011, there was multilevel degenerative disc changes at all lumbar levels, as shown by MRI. As there is now a current diagnosis, a reasonable possibility of substantiating the claim is raised. See Shade, 24 Vet. App. 110. Thus, the claim is reopened. 

Service Connection

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014). Service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a) and includes organic diseases of the nervous system. See, Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). The Board will consider this avenue of entitlement for bilateral hearing loss. 

Bilateral Hearing Loss and Tinnitus

In addition to the above principles of service connection, for purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014). See also, Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley, 5 Vet. App. at 159. 

A current hearing loss disability has been established, showing the Veteran has hearing loss for VA purposes under 38 C.F.R. § 3.385 (2014) (see February 2009 VA examination report). Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). The Veteran's DD 214 confirms service in the Republic of Vietnam during the Vietnam War as an "armorer." The Veteran has provided corroborated, competent and credible evidence of in-service incurrence of acoustic trauma during combat in service; an in-service injury is demonstrated. See 38 U.S.C.A. § 1154(b) (West 2002); Shedden, 381 F.3d at 1167. 

Finally, there have been several opinions given in this case. The February 2009 VA examiner, an audiologist, stated that an otologist needed to give the opinion because the Veteran had a conductive component of bilateral hearing loss. However, the other February 2009 VA examiner, an otolaryngologist, used the wrong standard of proof in providing an opinion and also stated that it would be speculative to given an opinion with regard to etiology based on the facts of record. The RO then procured another opinion from an audiologist in September 2011, but it must be discarded in light of what the February 2009 audiologist's recommendation that an opinion was needed by a specialist.  Based on the evidence, the Board finds the claim is at least in equipoise.  In this regard, the Veteran's military occupational specialty of "armorer" is consistent with noise exposure.  He has credibly testified as to testing weapons in service and believing that the hearing protection offered was inadequate.  He noted his hearing acuity gradually decrease following service, a fact which he is competent to observe.  He has also denied any significant acoustic trauma outside of service.  The Board further observes that while hearing loss was not clinically diagnosed at separation, such does not preclude an award of service connection.  Hensley, 5 Vet. App. at 159.

Similarly, it is at least as likely as not that the tinnitus is related to the current bilateral hearing loss based on the evidence. As a result, it is at least as likely as not that the Veteran's current bilateral hearing loss and tinnitus is related to his active service. Shedden, 381 F.3d at 1167. 

Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and tinnitus is granted. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014). 

High Cholesterol

The Veteran is claiming entitlement to service connection for high cholesterol, which has been intermittently shown in his medical records (see February 2002 and March 2004 Dr. G.G. records). However, service connection is only warranted where the evidence demonstrates disability. "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 (2013); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001). 

High cholesterol, however, is simply a laboratory test result, and not in and of itself, a disability. See 61 Fed. Reg. 20440, 20445 (May 7, 1996). As such, it cannot provide a basis for a valid claim for service connection. See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The Veteran's claim of entitlement to service connection for high cholesterol is denied. The reasonable doubt doctrine is not for application. See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 


ORDER

New and material evidence has been received to reopen the claim of service connection for a cervical spine disability; the claim is reopened. 

New and material evidence has been received to reopen the claim of service connection for a lumbar spine disability; the claim is reopened. 

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 

Service connection for high cholesterol is denied. 


REMAND

With respect to the remaining claims on appeal (entitlement to service connection for the cervical and lumbar spines, GERD, and a bilateral hand disability), secondary aggravation has not been addressed in any opinions given. On remand, the VA examiner must state whether each claimed disability has been aggravated by service-connected diabetes mellitus. 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to an examiner who can address the nature and etiology of the current cervical and lumbar spine as well as bilateral hand disabilities. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination.

Regarding the spine and bilateral hand disabilities, the opinion writer should review the entire file, to include the treatise or medical articles submitted in September 2012 regarding a relationship between diabetes and musculoskeletal disorders. Then the writer should answer the following questions:

* Is it as least as likely as not that the lumbar spine disability has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected diabetes mellitus?

o If the lumbar spine disability has been aggravated by the service-connected diabetes mellitus, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected diabetes mellitus. 

* Is it as least as likely as not that the cervical spine disability has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected diabetes mellitus?

o If the cervical spine disability has been aggravated by the service-connected diabetes mellitus, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected diabetes mellitus. 

* Is it as least as likely as not that the bilateral hand disability has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected diabetes mellitus?

o If the bilateral hand disability has been aggravated by the service-connected diabetes mellitus, identify the baseline level of severity of the disability and the permanent, measurable increase in the disabilities' severity that is attributable to the service-connected diabetes mellitus. 

The opinion should be supported by citation to accurate facts and medical science. 

2. Send the file to an examiner who can address the nature and etiology of the current GERD. A copy of this remand and the claims file should be provided to the opinion writer in conjunction with the examination. 

Regarding GERD, the opinion writer should review the entire file, to include the March 2004 treatise or medical articles regarding a relationship between diabetes and GERD. Then the writer should answer the following questions:

* Is it as least as likely as not that the GERD has been aggravated (made permanently worse beyond the natural progression of the disease) by service-connected diabetes mellitus?

o If GERD has been aggravated by the service-connected diabetes mellitus, identify the baseline level of severity of the disability and the permanent, measurable increase in the disability's severity that is attributable to the service-connected diabetes mellitus. 

3. Readjudicate the claims. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


